DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 7/5/22 has been entered.

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, “receiving a first user selection of a text portion of the displayed textual representation of the first raw machine data by clicking on the text portion in a cell in a row of the table format, the row corresponding to the first event in the table format, the text portion, in the row corresponding to the first event in the table format, including at least a field label of a first field label-value pair” in combination with the limitation, “determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pair, wherein based on the field label being included in the user-selected text portion in the row corresponding to the first event in the table format”. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
	Cohen discloses selecting a text portion (Cohen, para [0044]). Cohen does not disclose the selection is “by clicking on the text portion in a cell in a row of the table format.”
	Zhang discloses a user selection based on a search bar (Zhang, para [0066]). However, Zhang does not disclose, “receiving a first user selection of a text portion of the displayed textual representation of the first raw machine data by clicking on the text portion in a cell in a row of the table format, the row corresponding to the first event in the table format, the text portion, in the row corresponding to the first event in the table format, including at least a field label of a first field label-value pair”.
	Therefore, in combination with the other limitations of claim 1, it is allowed. Independent claims 16 and 22 recite the same limitations as above and are similarly allowed. Dependent claims 2-15, 17-21, and 23-30 are also similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178